DETAILED ACTION
Status of the Claims
The present application is being examined under the pre-AIA  first to invent provisions.  This action is in response to an Amendment to the claims dated June 8, 2021.  Claims 1 and 17 are amended.  Claims 2-3, 7-9, 12-14 and 16 were previously cancelled.  Claims 1, 4-6, 10-11, 15 and 17 are pending.  All pending claims are examined.


Response to Arguments
Applicant’s arguments have been considered but are not persuasive.  
103 Rejection
Taking the broadest reasonable interpretation, the invention is directed towards a multipurpose account in which several accounts are linked to a single account number or 
identifier and the type of purchases to be applied to particular accounts linked to this single card are identified prior to the potential purchase.  
Mendelovich, USP Pub. No. 20060208065 discloses a compilation credit card (Mendelovich, Fig. 8) and Kulcsar, USP Pub No. 2005/0097039 discloses completing of single universal card transactions based on predefined criteria (Kulcsar, paras. 0063-0070, see also paras 0047-0048, 0056).  
Akella et al, USP Pub. No. 2009/0119204 discloses accessing information of multiple cards via a unique, secure credential or identifier (Akella, Abstract) whereby the selection of which card/account to apply to a transaction is dependent on the client’s classification of card factors whereby the consumer ranks the most important factors in credit, debit, phone and discount card usage (Akella, paras. 0037-0039). Moreover, Akella discloses factors that may be tied to the type of financial transaction for example at a doctor’s office or a particular retailer (Akella, para. 0039).  Generally, it is well-known that a customer relationship with a financial institution is until such a time as either the customer or the bank chooses to terminate the relationship.  Kemper, USP Pub. No. 20030172040 discloses charging a transaction to an account based on the geographic location
Examiner introduced new reference Hopkins, USP Pub. No. 8117100 which discloses allocation of billing in an aggregated billing statement, and therefore Applicant’s argument is moot.
Examiner maintains that the cited references disclose the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4-8 and 10-11, 15 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mendelovich, USP Pub. No. 20060208065 in view of Kemper, USP Pub. No. 20030172040 in view of Akella, USP Pub. No. 2009/0119204 in further view of Hopkins, USP No. 8117100 in further view of Kulcsar, USP Pub. No. 20050097039 in further view of Franklin et al. USP No. 5,883,810.
As to claim 1 (Currently amended) Mendelovich discloses A method, comprising:
providing a non-programmable relationship presentment card to a customer having a plurality of financial institution transaction accounts, the relationship presentment card having a relationship identifier unique to the customer that remains with the customer throughout a lifetime of the customer’s relationship with the financial institution, and the relationship presentment card storing only the unique relationship identifier and storing no data for any of said customer's plurality of financial institution transaction accounts; (Mendelovich, paras. 0009 – use of a single card to access multiple accounts; paras. 0051-0057; Fig. 8; see also Abstract – compilation card associated with credit card accounts)
linking, by a financial institution platform computer having a processor coupled to memory, that remains with the customer throughout a lifetime of the customer’s relationship with the financial institution to said plurality of the customer's transaction accounts with the financial institution, said unique relationship identifier of the non-programmable relationship presentment card remaining with the customer throughout the lifetime of the customer’s relationship with the financial institution regardless of changes or modifications in any of said plurality of the customer’s linked transaction accounts with the financial institution (Mendelovich, paras. 0009 – use of a single card to access ; paras. 0051-0057; Fig. 8; see also Abstract – compilation card associated with credit card accounts)
receiving, by the financial institution platform computer, data for a transaction entered at a merchant's transaction terminal having a card reader through which the relationship presentment card is swiped in connection with a transaction (Mendelovich, paras. 0009 – use of a single card to access multiple accounts; paras. 0051-0057; Fig. 8; see also Abstract – compilation card associated with credit card accounts) 
identifying, by the financial institution platform computer, a particular account of the customer with the financial institution to which the unique relationship identifier is linked and to which the transaction should be posted Mendelovich, paras. 0009 – use of a single card to access multiple accounts; paras. 0051-0057; Fig. 8; see also Abstract – compilation card associated with credit card accounts) Mendelovich, paras. 0009 – use of a single card to access multiple accounts; paras. 0051-0057; Fig. 8; see also Abstract – compilation card associated with credit card accounts).
Mendelovich discloses use of a single card to access multiple accounts (Mendelovich; paras. 0051-0057; see also para. 0009) and a compilation card associated with credit card accounts - Fig. 8; see also Abstract) but does not directly disclose but Kemper discloses identifying a particular account of the customer in which the transaction should be posted based on a geographic location of the merchant transaction terminal (Kemper, see para. 0007 – “a cardholder provides parameters to a 
It would have been obvious to one skilled in the art at the time of the invention to modify Mendelovich with Kemper because it would be an improvement in streamlining the choice of card by optimizing based on the geographic location.
Mendelovich and Kemper do not directly disclose but Akella discloses 
linking for all transactions via a determination made exclusively by the customer in advance at the time the relationship presentment card is linked based exclusively on transaction data comprising at least one or a merchant category or an industry category for each transaction (Akella, paras. 0037-0039) and without a determination at any time of customer-preferred benefits or customer-ranked preferred benefits, for all transactions with the relationship presentment card, to which one of the plurality of customer's linked accounts to post each transaction with the relationship presentment card (Akella, Abstract, paras. 0037-0038, 0041; see also paras. 0009, 0021, 0032-0035); 
Akella, Abstract, paras. 0029, 0038, see also paras. 0009, 0021, 0032-0035) and 
Mendelovich and Kemper with Akella using well known payment card mechanisms to provide an improvement in offering optimal benefits associated with the variety of cardholder accounts used for completing a payment.  The ability to efficiently access multiple accounts through a centralized authority is an added convenience to the accountholder.
Mendelovich, Kemper and Akella do not directly disclose but Hopkins discloses  invoicing communicating, by the financial institution platform computer, a statement to the customer, the statement comprising an invoice for the transaction with the identified financial institution account on a combined invoice that further comprises at least one other transaction conducted with a second financial institution account of the customer  and an invoice for transactions with each of the plurality of financial institution transaction accounts (Hopkins, col. 6 line 54-62; Figs. 7A-D).
It would have been obvious to one skilled in the art at the time of the invention to modify Mendelovich, Kemper and Akella with Hopkins using well known payment processing mechanisms because it provides a way of consolidating information from multiple sources thereby providing a way of efficiently tracking activity on multiple accounts.
Mendelovich, Kemper, Akella and Hopkins do not directly disclose but Kulcsar discloses wherein the financial institution and the customer are two different entities, (Kulcsar, paras. 0056, 0063-0070; 0037-0038, 0047-0048; Figs. 6, 12).
It would have been obvious to one skilled in the art at the time of the invention to modify Mendelovich, Kemper, Akella and Hopkins with Kulcsar because it provides a 
Kulcsar discloses a credit card gateway is the authorizing entity (Kulcsar, Fig. 4 paras. 0032-0035) but Mendelovich, Kemper, Akella, Hopkins and Kulcsar do not directly disclose the transaction data consisting at least in part of the unique relationship identifier and being received, via a merchant acquirer and a card association processing network;
Franklin discloses the transaction data consisting at least in part of the unique relationship identifier and being received, via a merchant acquirer and a card association processing network (Franklin, col. 10 line 39-60).
It would have been obvious to one skilled in the art at the time of the invention to modify Mendelovich, Kemper, Akella, Hopkins and Kulcsar such that the customized bundling of multiple accounts into a single credit card account of with the proxy transaction number feature of Franklin because it would provide an added level of security and less of an incentive to steal payment account information while minimizing potential loss to the merchant and integrity of the customer’s account. 
As to claim 4 (Original) Mendelovich discloses the method of claim 1, wherein providing the relationship presentment card having the unique relationship identifier further comprises issuing the relationship presentment card having a permanent relationship presentment card account identifier unique to the customer that is a numeric, alphanumeric, or alphabetical identifier on the relationship presentment card (Mendelovich, paras. 0051-0057; Fig. 8).
As to claim 5 (Previously presented) Mendelovich discloses the method of claim 1, wherein linking the relationship presentment card to the plurality of the customer's financial institution transaction accounts via the determination by the customer further comprises linking the relationship presentment card to the plurality of the customer's financial institution transaction accounts (Mendelovich, paras. 0009 – use of a single card to access multiple accounts; paras. 0051-0057; Fig. 8; see also Abstract – compilation card associated with credit card accounts). 
Mendelovich, Kemper, Hopkins, Franklin and Kulcsar do not directly disclose but Akella discloses linking the relationship presentment card to the plurality of the customer's financial institution transaction accounts via the determination by the customer based on t the merchant category of the transaction (Akella, paras. 0037-0039 – see rationale for combination in claim 1).
As to claim 6 (Previously presented) Akella discloses linking the relationship presentment card via the determination by the customer based on the industry category of the transaction (Akella, paras. 0037-0039 – see rationale for combination in claim 1)
Mendelovich, Kemper, Akella, Hopkins and Franklin do not directly disclose but Kulcsar discloses the method of claim 1, wherein linking the relationship presentment card to the plurality of the customer's financial institution transaction accounts via the determination by the customer further comprises linking the relationship presentment card to the plurality of the customer's financial institution transaction accounts (Kulcsar, paras. 0056, 0063-0070; 0037-0038, 0047-0048; Figs. 6, 12 – see rationale for combination in claim 1).
As to claim 7(Previously presented) Mendelovich discloses the method of claim 1, wherein linking the relationship presentment card to the plurality of the customer's financial institution transaction accounts via the determination by the customer further comprises linking the relationship presentment card to the plurality of the customer's financial institution transaction accounts via the determination by the customer based on a geographic location of the transaction (Mendelovich, paras. 0009 – use of a single card to access multiple accounts; paras. 0051-0057; Fig. 8; see also Abstract – compilation card associated with credit card accounts)
As to claim 8 (Previously presented) Mendelovich discloses the method of claim 1, wherein linking the relationship presentment card to the plurality of the customer's financial institution transaction accounts via the determination by the customer further comprises linking the relationship presentment card to the plurality of the customer's financial institution transaction accounts via the determination by the customer based on a type of account of each of the plurality of the customer's financial institution transaction accounts(Mendelovich, paras. 0009 – use of a single card to access multiple accounts; paras. 0051-0057; Fig. 8; see also Abstract – compilation card associated with credit card accounts)
9.(Canceled)
As to claim 10 (Original) Mendelovich discloses the method of claim 1, wherein receiving data for the transaction entered at the merchant's transaction terminal further comprises receiving data for the transaction entered at a point of sale terminal of the merchant (Mendelovich, paras. 0009 – use of a single card to access multiple accounts; paras. 0051-0057; Fig. 8; see also Abstract – compilation card associated with credit card accounts)
As to claim 11 (Original) Mendelovich, Kemper, Akella, Hopkins and Kulcsar do not directly disclose but Franklin discloses the method of claim 1, wherein receiving the data by the processing platform of the financial institution via the merchant acquirer and the card association processing network further comprises receiving the data by the processing platform of the financial institution via the merchant acquirer and card association processing network after processing of the data in the card association network according to pre-defined card association processing procedures(Franklin, col. 10 line 39-60).
It would have been obvious to one skilled in the art at the time of the invention to modify the customized bundling of multiple accounts into a single credit card account of Mendolovich, Kemper, Akella, Hopkins and Kulcsar with the proxy transaction number feature of Franklin thereby providing an added level of security and less of an incentive to steal payment account information while minimizing potential loss to the merchant and integrity of the customer’s account. 
As to claim 15 (Original) Mendelovich discloses the method of claim 1, further comprising invoicing the customer's financial institution accounts to the customer separately or in a combined statement, at the option of the customer (Mendelovich, Figs. 2, 4, 9; see also paras. 0008-0009; see also paras. 0051-0057; Fig. 8; see also Abstract – compilation card associated with credit card accounts)
As to claim 17 (Currently amended) Mendelovich discloses a system comprising:
that remains with the customer throughout a lifetime of the customer’s relationship with the financial institution, and the relationship presentment card storing only the unique relationship identifier and storing no data for any of said customer's plurality of financial institution transaction accounts; (Mendelovich, paras. 0009 – use of a single card to access multiple accounts; paras. 0051-0057; Fig. 8; see also Abstract – compilation card associated with credit card accounts).
a financial institution platform computer having a processor coupled to memory, the processor being programmed to: link the unique relationship identifier of the non-programmable relationship presentment card that remains with the customer throughout the lifetime of the customer’s relationships with the financial institution to a said plurality of the customer's transaction accounts with the financial institution (Mendelovich, paras. 0008-0009 – use of a single card to access multiple accounts; paras. 0051-0057; Fig. 8; see also Abstract – compilation card associated with credit card accounts)
receiving data for a transaction entered at a merchant's transaction terminal having a card reader through which the relationship presentment card is swiped in connection with a transaction (Mendelovich, paras. 0009 – use of a single card to access multiple accounts; paras. 0051-0057; Fig. 8; see also Abstract – compilation card associated with credit card accounts), by the processing platform of the financial institution storing said determination in advance by customer (Mendelovich, paras. 0009 – use of a single ; paras. 0051-0057; Fig. 8; see also Abstract – compilation card associated with credit card accounts)
identify a particular account of the customer with the financial institution to which the unique relationship identifier is linked and to which the transaction should be posted based exclusively on said determination (Mendelovich, paras. 0009 – use of a single card to access multiple accounts; paras. 0051-0057; Fig. 8; see also Abstract – compilation card associated with credit card accounts) in advance by the customer and the transaction data without requiring a selection by the customer at the time of the transaction of the particular financial institution account to which the transaction should be posted(Mendelovich, paras. 0009 – use of a single card to access multiple accounts; paras. 0051-0057; Fig. 8; see also Abstract – compilation card associated with credit card accounts) 
Mendelovich discloses use of a single card to access multiple accounts (Mendelovich; paras. 0051-0057; see also para. 0009) and a compilation card associated with credit card accounts - Fig. 8; see also Abstract) 
but does not directly disclose but Kemper discloses identify a particular account of the customer to which the transaction should be posted based on a geographic location of the merchant transaction terminal (Kemper, see para. 0007 – “a cardholder provides parameters to a personal authorization subsystem. The parameters can be selected by the cardholder to limit the authorizations that would otherwise be granted on the card. The parameters can indicate limits by frequency, dollar amount, merchant, merchant type, credit limits, geographic location, time of day, combinations thereof, or the like”; see also Abstract,)
Mendelovich with Kemper because it would be an improvement in streamlining the choice of card by optimizing based on the geographic location.  
Mendelovich and Kemper do not directly disclose but Akella discloses link for all transactions via a determination made exclusively by the customer in advance, at the time the relationship presentment card is linked based exclusively on transaction data comprising at least one of a merchant category or an industry category for each transaction and without a determination of customer-preferred benefits or customer-ranked preferred benefits, for all transactions with the relationship presentment card, of which one of the plurality of customer's linked accounts to post each transaction with the relationship presentment card said unique relationship identifier of the non-programmable relationship presentment card remaining with the customer throughout the lifetime of the customer’s relationship with the financial institution regardless of changes or modifications in any of said plurality of the customer’s linked transaction accounts with the financial institution (Akella, Abstract, paras. 0037-0038, 0041; see also paras. 0009, 0021, 0032-0035);
post the transaction exclusively to the identified financial institution account of the customer and a reward in connection with the transaction exclusively to the same financial institution account of the customer to which the transaction with the customer’s relationship presentment card is posted. (Akella, Abstract, paras. 0029, 0038, see also paras. 0009, 0021, 0032-0035) 
It would have been obvious to one skilled in the art at the time of the invention to modify Mendelovich and Kemper with Akella using well known payment card mechanisms to provide an improvement in offering optimal benefits associated with the variety of cardholder accounts used for completing a payment.  The ability to efficiently access multiple accounts through a centralized authority is an added convenience to the accountholder.
Mendelovich, Kemper and Akella do not directly disclose but Hopkins discloses and invoice the customer for the transaction on a combined invoice that further comprises at least one other transaction conducted with a second financial institution account of the customer. (Hopkins, col. 6 line 54-62; Figs. 7A-D).
It would have been obvious to one skilled in the art at the time of the invention to modify Mendelovich, Kemper and Akella with Hopkins using well known payment processing mechanisms because it provides a way of consolidating information from multiple sources thereby providing a way of efficiently tracking activity on multiple accounts.
Mendelovich, Kemper, Akella and Hopkins do not directly disclose wherein the financial institution and the customer are two different entities, are two different entities; 
Kulcsar discloses wherein the financial institution and the customer are two different entities, (Kulcsar, paras. 0056, 0063-0070; 0037-0038, 0047-0048; Figs. 6, 12); 
It would have been obvious to one skilled in the art at the time of the invention to modify Mendelovich, Kemper, Akella and Hopkins with Kulcsar because it provides means of executing transactions using a single universal card based on predefined parameters thereby reducing the risk of fraud or and the inconvenience of carrying multiple cards.
Kulcsar discloses a credit card gateway is the authorizing entity (Kulcsar, Fig. 4 paras. 0032-0035) but Mendelovich, Kemper, Akella, Hopkins and Kulcsar do not directly disclose the transaction data consisting at least in part of the unique relationship identifier and being received, via a merchant acquirer and a card association processing network;
Franklin discloses the transaction data consisting at least in part of the unique relationship identifier and being received, via a merchant acquirer and a card association processing network (Franklin, col. 10 line 39-60).
Mendelovich, Kemper, Akella, Hopkins and Kulcsar with the proxy transaction number feature of Franklin thereby providing an added level of security and less of an incentive to steal payment account information while minimizing potential loss to the merchant and integrity of the customer’s account. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.                                                                                                                                                                                               Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKA OJIAKU whose telephone number is (571)270-3608.  The examiner can normally be reached on Monday - Friday: 8.30 AM -5:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571 272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHIKAODINAKA OJIAKU/Primary Examiner, Art Unit 3696